Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of *972defendant under the Fourth and Fourteenth Amendments were violated. Defendant argued that certain testimony admitted against him was a derivative product of an illegal search and must be suppressed as an exploitation of the primary illegality. The Court of Appeals considered this argument and concluded that there was no denial of defendant’s rights since the connection between the search and the testimony was “ so attenuated as to dissipate the taint ” (Nardone v. United States, 308 U. S. 338, 341). [See 21 N Y 2d 700.]